In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 02-1025
EDWARD KRECIOCH,
                                                Plaintiff-Appellant,
                                  v.

UNITED STATES OF AMERICA,
                                               Defendant-Appellee.
                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 98 C 1121—James B. Zagel, Judge.
                           ____________
NOVEMBER 4, 2002, SUBMITTEDŒ—DECIDED JANUARY 2, 2003
                     ____________


    Before BAUER, KANNE, and EVANS, Circuit Judges.
   BAUER, Circuit Judge. The Drug Enforcement Adminis-
tration (DEA) seized personal property belonging to Ed-
ward Krecioch after he was arrested for cocaine traffick-
ing in 1992. Krecioch pled guilty to the charges but later
filed a collateral attack on the administrative forfeitures
in district court. The district court granted summary judg-
ment for the United States. On appeal, this court affirmed
in part, and reversed and remanded in part. After the nec-


Œ
  The parties waived oral argument in this case; therefore, the
appeal is submitted on the briefs and the record. See Federal
Rule of Appellate Procedure 34(f).
2                                                    No. 02-1025

essary hearings on remand, Krecioch submitted a bill of
costs for $3,359.00, which included $2,800.00 for para-
legal services. The district court granted the bill of costs
in part ($455.00), but denied the remainder of the re-
quested fees. Krecioch appeals, and for the reasons stated
below, we affirm the district court’s decision.


                      I. BACKGROUND
  This litigation began on July 8, 1992, when the DEA
seized $2,150.00 in cash, a 1989 Lincoln limousine, and
a 1988 Chevrolet Blazer from Billy T’s Limousine Service,
the headquarters of a cocaine trafficking operation. Lat-
er that same day, the DEA seized two kilograms of co-
caine, marijuana, drug paraphernalia, three handguns,
and $69,184.00 in cash from Krecioch’s residence.1
  Pursuant to 21 U.S.C. § 881, the government initiated
a forfeiture action against the aforementioned property.
The DEA sent written notices of the forfeiture actions
through certified mail to Krecioch’s home, his business
address, and, after he was incarcerated, to the Chicago
Metropolitan Correctional Center. Krecioch pled guilty
to various drug trafficking and firearm charges and was
sentenced to ten years imprisonment.
  Approximately five years after the forfeiture, Krecioch,
pro se, brought a suit attacking all of the forfeitures. He
argued that the forfeitures were ineffective because the
DEA failed to provide actual notice to him in violation
of the Due Process Clause of the Fifth Amendment. After
the district court granted summary judgment in favor of
the government, Krecioch appealed and won what might
seem a Pyrrhic victory; we reversed the lower court’s de-


1
  A more detailed overview of the underlying facts can be found
at Krecioch v. United States, 221 F.3d 976, 978-80 (7th Cir. 2000).
No. 02-1025                                                3

cision as it related to the three handguns but affirmed as
to the rest of the seized property.
  Almost a year after we handed down this decision,
Krecioch submitted a bill of costs for $3,359.00, pursuant
to a provision of the Equal Access to Justice Act (EAJA)
which permits costs to be awarded to the prevailing par-
ty in any action against the United States. 28 U.S.C.
§ 2412. Included in these costs was a claim for $2,800.00 for
paralegal services. Krecioch specified that the paralegal
services entailed “research [and] drafting motions.” He also
noted that the paralegal (a fellow inmate in the federal
penitentiary) “represented” the case from beginning to
end. The government argued that Krecioch was not en-
titled to attorney’s fees as a pro se litigant. In addition,
the government argued that its position in the underly-
ing litigation was substantially justified, rendering the
fee-shifting provision of the EAJA inapplicable.
   In what might be considered another hollow victory, the
district court found Krecioch entitled to costs amounting
to $455.00 but denied the rest of the bill of costs. Krecioch
filed a Rule 60(b) motion, seeking reconsideration of the
district court’s decision, but the court denied the motion
in a minute order. This appeal follows.


                     II. DISCUSSION
  We review the district court’s denial of a Rule 60(b)
motion in a highly deferential fashion. The district court’s
order will stand unless we find an abuse of discretion
and Krecioch carries a heavy burden in attempting to re-
verse the lower court’s decision.
  Krecioch makes his claim for a bill of costs under the
EAJA. The purpose of the EAJA is to eliminate the finan-
cial disincentive for people to challenge unreasonable gov-
ernmental actions. See Sullivan v. Hudson, 490 U.S. 877,
4                                              No. 02-1025

883-84 (1989). The relevant portions of the law are as
follows:
    Except as otherwise specifically provided by statute, a
    court shall award to a prevailing party other than the
    United States fees and other expenses . . . incurred
    by that party in any civil action (other than cases
    sounding in tort), including proceedings for judicial
    review of agency action, brought by or against the
    United States in any court having jurisdiction of
    that action, unless the court finds that the position of
    the United States was substantially justified or that
    special circumstances make an award unjust.
28 U.S.C. § 2412(d)(1)(A).
    “Fees and other expenses” includes the reasonable
    expenses of expert witnesses, the reasonable cost of
    any study, analysis, engineering report, test, or pro-
    ject which is found by the court to be necessary for
    the preparation of the party’s case, and reasonable
    attorney fees.
28 U.S.C. § 2412(d)(2)(A).
   To be eligible for a fee award under the EAJA, Krecioch
must show: (1) that he was a “prevailing party”; (2) that
the Government’s position was not “substantially justi-
fied”; (3) that no “special circumstances make an award
unjust”; and (4) that any fee application be submitted to
the court within 30 days of final judgment in the action
and be supported by an itemized statement. Commissioner,
INS v. Jean, 496 U.S. 154, 158 (1990).


A. Krecioch’s Classification of the Fees
  Krecioch claims that under the EAJA, he is entitled to
the costs of $2,800.00 paid to a person who is trained as
a paralegal. Krecioch attempts to argue that he incurred
these costs through “a study and analysis of forfeiture
No. 02-1025                                                5

laws.” This contradicts earlier descriptions of the services
which he said constituted “researching [and] drafting mo-
tions” in the district court, appellate court, and the Su-
preme Court. It was only midway through the litigation
that he attempted to recharacterize the paralegal fees as
an expense for the “study and analysis of plaintiff’s case.”
The district court found Krecioch’s attempt “to re-charac-
terize the $2,800 paralegal bill as a ‘cost of study’ unper-
suasive.” We do not think such a finding constitutes an
abuse of discretion.
  At some point, Krecioch realized his attempts to win
attorney’s fees as a pro se litigant was a loser. It was
only then that he decided to rename these costs fees
incurred for the “study and analysis of forfeiture laws.”2 We
need only consider Krecioch’s statements in his affidavit
in which he swore that he hired the paralegal to “draft
and type the complaint and other necessary motions and
briefs.” He also stated the paralegal “represented the
case” throughout the litigation. This describes the activi-
ties of an attorney.
  Krecioch points out that the district court never found the
work reflected in the $2,800.00 bill unnecessary or unrea-
sonable. The district court had no need to engage in such
an analysis; it had already classified the costs as attor-
ney’s fees, making further consideration unnecessary. Fees
for work done by paralegals can be awarded under the
fee-shifting provision of the EAJA. See Hirschey v.
F.E.R.C., 777 F.2d 1, 6 (D.C. Cir. 1985). The fees incurred
by Krecioch, according to his own multiple descriptions,
were not however, for paralegal work. Nor could this
work be described as “study and analysis,” as envisioned
by the EAJA. Any form of work, whether done by a clerk,


2
  Krecioch never attempts to defend or otherwise explain his
recharacteriztion of the fees midway through the litigation.
6                                               No. 02-1025

paralegal, or attorney, involves some degree of study and
analysis. If we were to adopt Krecioch’s argument, then any
work, regardless of its author or circumstances, could be
described as study and analysis. We do not think Con-
gress intended such a result. For these reasons, we find
the fees incurred by Krecioch for the drafting of legal
documents and motions may not be classified as costs
of study and analysis as contemplated by the EAJA.


B. Pro Se Litigants Recovering Attorney’s Fees
  After determining that Krecioch is actually attempting to
recover attorney’s fees, we now consider whether Krecioch,
as a pro se litigant, can do so. In Kay v. Ehrler, 499 U.S.
432, 435 (1991), the Court, although the question was not
before it, noted that a pro se litigant who is not a lawyer
is not entitled to attorney’s fees in the context of 42
U.S.C. § 1988. In Smith v. De Bartoli, 769 F.2d 451, 453
(7th Cir. 1985), we ruled, as applied to 42 U.S.C. § 1988,
that a pro se litigant who is not a lawyer is not entitled to
attorney’s fees.
  Neither the Supreme Court nor this Court has addressed,
however, whether pro se litigants may recover attorney’s
fees in the context of the EAJA. In SEC v. Price Water-
house, 41 F.3d 805, 808 (2d Cir. 1994), the Second Circuit
determined that the Supreme Court’s decision in Kay v.
Ehrler, 499 U.S. 432 (1991), should be applied in cases
involving the EAJA. The Fifth Circuit in Hexamer v.
Foreness, 997 F.2d 93, 94 (5th Cir. 1993), also determined
that under the EAJA, attorney’s fees are not available to
pro se litigants. The Supreme Court has noted that the
Equal Access to Justice Act is the “counterpart to § 1988
for violation of federal rights by federal employees.” West
Virginia Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 89 (1991).
In addition, the legislative history of the EAJA supports
limiting the award of attorney’s fees to litigants who have
No. 02-1025                                                 7

retained an attorney. See H.R. Rep. No. 1418, 96th Cong.,
2d Sess. 11, reprinted in 1980 Code Cong. & Adm. News
4984, 4988-89. “A primary purpose in enacting the EAJA,
and particularly section 2412(d)(1)(A) was to remove the
obstacle of litigation expenses, including attorney’s fees,
so that litigants may challenge unreasonable governmen-
tal action and vindicate their rights in court.” See also
Demarest v. Manspeaker, 948 F.2d 655, 656 (10th Cir.
1991).
   We believe that denying the availability of attorney’s fees
to pro se litigants supplements the purposes of the EAJA,
some of which were to encourage individuals to litigate
adverse determinations and to remove the obstacles of
litigation expense. A claimant who appears pro se de-
feats the very purposes underlying the fee-shifting provi-
sions of this Act. Given these factors and the substan-
tial amount of case law that has held pro se litigants can-
not claim attorney’s fees, see, e.g., Celeste v. Sullivan, 988
F.2d 1069 (11 Cir. 1992); Demarest v. Manspeaker, 948
F.2d 655 (10th Cir. 1991); Naekel v. Department of Trans-
portation, 845 F.2d 976 (Fed. Cir. 1988); Merrell v. Block,
809 F.2d 639 (9th Cir. 1987); Crooker v. EPA, 763 F.2d 16
(1st Cir. 1985), we join the other circuits in holding that
attorney’s fees are not available for pro se litigants under
the EAJA.


C. Substantially Justified
   The government also argues that we could affirm the
district court on the grounds that Krecioch was not en-
titled to recover any expenses under § 2412(d)(1)(a) be-
cause the United States was “substantially justified” in
its litigation position. While we have already determined
that Krecioch is not entitled to attorney’s fees as a pro se
litigant, we will briefly address the government’s argu-
ment that its position was substantially justified. Under
8                                                No. 02-1025

§ 2412(d)(1)(A), a district court may award attorney’s fees
to a prevailing party only if the litigation position of the
United States was not substantially justified. The govern-
ment has the burden of proving that it was substan-
tially justified in maintaining its position. Blitz v. Donovan,
740 F.2d 1241, 1244 (D.C. Cir. 1984). We review a district
court’s determination of whether a position meets this
standard for an abuse of discretion, Jackson v. Chater, 94
F.3d 274, 278 (7th Cir. 1996).
   While the EAJA does not define “substantially justified,”
the Court has held that the phrase means a position that
is “justified in substance or in the main.” Pierce v. Under-
wood, 487 U.S. 552, 565 (1988). A position that is “substan-
tially justified” must have a “reasonable basis both in law
and in fact.” Id. This determination considers the govern-
ment’s position both in its underlying action and the
litigation posture it took while defending the validity of
that action in court. 28 U.S.C. § 2412(d)(2)(D).
  Krecioch contends that the government knew beyond
any doubt that it was violating the law and depriving him
of his rights by forfeiting his weapons. However, Krecioch
fails to recognize the process the government undertook
to provide notice to Krecioch about the forfeiture of his
property. The government methodically followed the re-
quirements for giving proper notice. The DEA sent writ-
ten notice of the forfeiture actions by certified mail to
Krecioch’s residence. See Krecioch v. United States, 221 F.3d
976, 979 (7th Cir. 2000). The DEA also mailed notices to
Krecioch’s business address and to the Chicago Metropoli-
tan Correctional Center where he was incarcerated. Id. In
addition, the DEA published notice of the forfeitures in the
USA Today newspaper for three consecutive weeks. Id.
Given the extent of the government’s efforts and the
methods it used in attempting to give Krecioch notice, we
found that notice was adequate at the time it was sent,
except as to the three handguns. The guns comprised, in
No. 02-1025                                                 9

terms of monetary value, 1% of what he was seeking.3 We
should also note that the government sent notice by
certified mail regarding the forfeiture of the guns, but
sent them to Krecioch’s residence four weeks after Krecioch
had entered the Chicago Metropolitan Correctional Center.
Krecioch, 221 F.3d at 981.
  We believe that the government acted in good faith and
attempted as closely as possible to satisfy the requirements
for proper notice of the forfeiture.
  The government contended throughout the litigation
that notice via certified mail to Krecioch’s residence was
proper even if he did not receive actual notice as a result.
The governments’ position was also supported by prece-
dent from other federal circuits. See, e.g., United States
v. Clark, 84 F.3d 378, 381 (10th Cir. 1996); Sarit v. U.S.
Drug Enforcement Admin., 987 F.2d 10, 14-15 (1st Cir.
1993). In our decision, we determined that written notice
of forfeiture by certified mail to Krecioch’s home address
satisfied the requirements for due process, even if he did
not receive actual notice. Krecioch, 221 F.3d at 981. Thus,
this court and the district court adopted the govern-
ment’s position that notice sent by certified mail to an
individual’s residence was sufficient to satisfy the stric-
tures of due process. There is no doubt, in light of the
district court’s ruling, and this court’s affirmance, with
respect to all of the forfeitures except the handguns, that
the government’s position was substantially justified.




3
  Upon remand, the government noted that the return of the
weapons to Krecioch was against the law under 18 U.S.C. § 921.
Thus, the district court entered judgment in favor of Krecioch
for the $600.00 value he placed on the guns.
10                                            No. 02-1025

 Accordingly, we AFFIRM the decision of the district court.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—1-2-03